                Case 2:20-cv-01444-TSZ Document 9 Filed 12/04/20 Page 1 of 3




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6    ALASKA AIRLINES INC,

 7                           Plaintiff,
                                                         C20-1444 TSZ
 8         v.
                                                         MINUTE ORDER SETTING
      ENDURANCE AMERICAN                                 TRIAL DATE AND RELATED
 9                                                       DATES
      INSURANCE CO,
10
                             Defendant.
11
     JURY/BENCH TRIAL DATE                                        March 7, 2022
12
     Length of Trial                                              5 days
13
     Deadline for exchanging initial disclosures                  December 21, 2020
14   Deadline for joining additional parties                      May 17, 2021
15   Deadline for amending pleadings                              August 16, 2021

16   Disclosure of expert testimony under FRCP 26(a)(2)           August 16, 2021

17   All motions related to discovery must be filed by            October 7, 2021
           and noted on the motion calendar
18         no later than the third Friday thereafter
           (see LCR 7(d))
19
     Discovery completed by                                       November 15, 2021
20   All dispositive motions must be filed by                     December 16, 2021
            and noted on the motion calendar
21
            no later than the fourth Friday thereafter
            (see LCR 7(d))
22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 1
              Case 2:20-cv-01444-TSZ Document 9 Filed 12/04/20 Page 2 of 3




 1   All motions related to expert witnesses
     (e.g., Daubert motion) must be filed by                          December 23, 2021
 2           and noted on the motion calendar no later
             than the third Friday thereafter (see LCR 7(d))
 3
     All motions in limine must be filed by                           February 3, 2022
 4         and noted on the motion calendar no later
           than the Friday before the Pretrial Conference
 5         (see LCR 7(d)(4))

 6   Trial briefs and Agreed Pretrial Order due 1                     February 18, 2022

     Proposed voir dire questions and jury instructions,
 7         and/or proposed findings of fact
           and conclusions of law due                                 February 18, 2022
 8
     Pretrial Conference to be held at 1:30 p.m. on                   February 25, 2022
 9
             These dates are set at the direction of the Court after reviewing the joint status
10   report and discovery plan submitted by the parties. All other dates are specified in the
     Local Civil Rules. If any of the dates identified in this Order or the Local Civil Rules
11   fall on a weekend or federal holiday, the act or event shall be performed on the next
     business day. These are firm dates that can be changed only by order of the Court, not
12   by agreement of counsel or parties. The Court will alter these dates only upon good
     cause shown: failure to complete discovery within the time allowed is not recognized as
13   good cause.

14           As required by LCR 37(a), all discovery matters are to be resolved by agreement
     if possible. Counsel are further directed to cooperate in preparing the final pretrial order
15   in the format required by LCR 16.1.

16          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
     format with the following columns: “Exhibit Number,” “Description,” “Admissibility
17   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
     and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
18   blank, but the parties shall indicate the status of an exhibit’s authenticity and
     admissibility by placing an “X” in the appropriate column. Duplicate documents shall
19   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
     may use it.
20

21

22   1
      The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
     compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.
23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 2
              Case 2:20-cv-01444-TSZ Document 9 Filed 12/04/20 Page 3 of 3




 1           The original and one copy of the trial exhibits are to be delivered to the
     courtroom at a time coordinated with Gail Glass, who can be reached at 206-370-8522,
 2   no later than the Friday before trial. Each set of exhibits shall be submitted in a three-
     ring binder with appropriately numbered tabs. Each exhibit shall be clearly marked.
 3   Plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s
     exhibits shall be numbered consecutively beginning with the next multiple of 100 after
 4   plaintiff’s last exhibit; any other party’s exhibits shall be numbered consecutively
     beginning with the next multiple of 100 after defendant’s last exhibit. For example, if
 5   plaintiff’s last exhibit is numbered 159, then defendant’s exhibits shall begin with the
     number 200; if defendant’s last exhibit number is 321, then any other party’s exhibits
 6   shall begin with the number 400.

 7         Counsel must be prepared to begin trial on the date scheduled, but it should be
     understood that the trial might have to await the completion of other cases.
 8
            Should this case settle, counsel shall notify Judge Zilly’s chambers at
 9   (206) 370-8830 as soon as possible.

            A copy of this Minute Order shall be mailed to all counsel of record.
10
            Dated this 4th day of December, 2020.
11

12                                                     William M. McCool
                                                       Clerk
13
                                                       s/Gail Glass
14                                                     Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 3
